Mr. Justice Hutchison
delivered the opinion of the Court.
A registrar of property refused to record the cancellation of a mortgage because the mortgage creditor had not expressed his consent to a cancellation of the record entries in the registry of property as required hy Article 82 of the Mortgage Law.
The mortgage creditor had received from the owner of the mortgaged property $500 paid to him in the presence of the notary, and in the instrument of cancellation had formally acknowledged receipt thereof in full payment and satisfaction of the mortgage debt and of interest thereon to the date of such instrument. He had completely cancelled the mortgage and had obligated himself to obtain a certain declaration of heirship and to record the mortgage in his name in order that the owner of the mortgaged property might record the cancellation of the mortgage in the registry of property. He had agreed that in the event of his failure to do this within a reasonable time it might be done in his name and at his expense by the owner of the mortgaged property. That was enough. Héreter v. Registrar of Property, 18 P.R.R. 783.
The ruling appealed from must be reversed, and the instrument of cancellation will be returned to the registry of property with instructions that it be recorded.